CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion of our auditreportdated September 17, 2015 (except for the effects on the financial statements of the restatement for the reseller agreement and promissory note described in Note 7, as to which the date is December 1, 2015), relating to the financial statements of Vet Online Supply, Inc., as of December 31, 2014 and for the period from May 31, 2014 (inception) through December 31, 2014 and to all references to our firm included in this amendment no. 3 to the Registration Statement on Form S-1/A. Certified Public Accountants Lakewood, Colorado December 15, 2015
